                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )
                                                  )     NO. 3:20-cr-00054
 v.                                               )
                                                  )     JUDGE RICHARDSON
                                                  )
 CALVIN TILLMAN                                   )


                                  MEMORANDUM OPINION

        Pending before the Court is Defendant’s Motion to Suppress (Doc. No. 15, “Motion”), to

which the Government filed a response (Doc. No. 17, “Response”), and Defendant filed a reply

(Doc. No. 18, “Reply”). Via the Motion, Defendant moves to suppress the evidence recovered

during a search of 723 Lake Terrace Drive (“the Residence”). Defendant argues that the search

warrant on which the officers relied as authorization to search the Residence is invalid because the

search warrant affidavit failed to establish probable cause. Defendant also argues that Detective

Cory Hale, the affiant of the search warrant affidavit, intentionally or recklessly included false

statements, and omitted important information from his affidavit which, if included, would have

undermined the finding of probable cause. Defendant asks for a Franks hearing to explore these

alleged false statements and omissions.

        I. Probable Cause in the Search Warrant Affidavit

        “Probable cause ‘requires only a probability or substantial chance of criminal activity, not

an actual showing of such activity.’” United States v. Christian, 925 F.3d 305, 311 (6th Cir. 2019)

(en banc) (citing United States v. Tagg, 886 F.3d 579, 585 (6th Cir. 2018)). In last year’s en banc

decision in Christian, the Sixth Circuit instructed that probable cause should be determined

“[v]iewing the ‘totality of the circumstances,’ Florida v. Harris, 568 U.S. 237, 244 [] (2013),




      Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 1 of 20 PageID #: 217
through the ‘lens of common sense,’ as the Supreme Court has instructed, id. at 248[.]” Id. at 309.

The court further explained:

              Time and again the Supreme Court has emphasized that [p]robable cause is
       not a high bar to clear. Where, as here, a magistrate has issued a search warrant
       based on probable cause, we do[ ] not write on a blank slate. Rather, the magistrate’s
       probable-cause determination should be paid great deference, and we overturn that
       decision only if the magistrate arbitrarily exercised his or her authority. We are not
       permitted to attempt a de novo review of probable cause.

Id. at 311 (citations and quotation marks omitted). The “‘haste of a criminal investigation’ under

which officers often draft an affidavit supporting a search warrant” is also relevant to a probable

cause analysis. Id. at 310. Courts should keep in mind that “police officers are mostly non-lawyers

who must draft search-warrant affidavits ‘on the basis of nontechnical, common-sense

judgments[.]’” Id. (quoting Illinois v. Gates, 462 U.S. 213, 235-36 (1983)).

       Even if a search warrant is determined not to have been supported by probable cause, such

that the search was in violation of the Fourth Amendment, the fruits of the search are not

necessarily suppressible. Pursuant to United States v. Leon, 468 U.S. 897, 905 (1984), “the

introduction of evidence obtained in violation of the Fourth Amendment is permitted in criminal

trials when the evidence is ‘obtained in the reasonable good-faith belief that a search or seizure

was in accord with the Fourth Amendment.’” United States v. Moorehead, 912 F.3d 963, 968 (6th

Cir. 2019) (quoting Leon, 468 U.S. at 909). A search warrant affidavit is insufficient for police to

rely on in good-faith if it is “bare bones.” But if an affidavit is not bare-bones, it is one upon which

an officer can rely in good-faith. Christian, 925 F.3d at 312. In other words, the sufficiency of the

affidavit turns completely on whether it is properly regarded as bare bones.

       “[T]o be considered bare bones, an affidavit must be ‘so lacking in indicia of probable

cause’ as to make an officer’s ‘belief in its existence [] objectively unreasonable.’” Id. (quoting

United States v. Laughton, 409 F.3d 744, 748 (6th Cir. 2005))). An affidavit is barebones only if




    Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 2 of 20 PageID #: 218
it “merely ‘states suspicions, or conclusions, without providing some underlying factual

circumstances regarding veracity, reliability, and basis of knowledge.’” Id. (quoting United States

v. Washington, 380 F.3d 236, 241 n.4 (6th Cir. 2004))). Further, “[t]he exclusionary rule is

designed to deter police misconduct rather than to punish the errors of judges and magistrates.” Id.

at 313 (citation and internal quotation marks omitted).

       i. The Search Warrant Affidavit

       In the search warrant affidavit, Detective Hale lists the “Probable Cause Facts” as follows:




   Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 3 of 20 PageID #: 219
(Doc. No. 17-1 at 3). On June 30, 2020, a state magistrate judge issued a search warrant to search

the Residence. (Id.). The officers executed the search warrant at the Residence on July 2, 2019.

       ii. Probable Cause Analysis

       In the Motion, Defendant asserts that the fruits of the search of the Residence should be

suppressed because “the warrant application failed under governing case law to establish probable

cause for the search.” (Doc. No. 15 at 1). The Government disagrees, relying on the following facts

to establish probable cause:

       Over a month long period—from May 30, 2019 to the date Detective Hale obtained
       the warrant on June 30, 2019—MNPD (i) received three separate complaints (on
       May 30, June 6, and June 17, 2019) regarding drug use (and in one case, possible
       drug sales) at the Residence; (ii) had three different officers notice the smell of
       marijuana emanating from the Residence on June 6, 2019; and (iii) recovered a
       marijuana stem in a trash bag connected to the Residence on June 28, 2019.

(Doc. No. 17 at 18).

       The Court agrees with the Government that the warrant affidavit established probable cause

to search the Residence, based on a combination of the smell of marijuana emanating from the

Residence and the marijuana stem recovered in the trash pull. The affidavit reveals that three

different MNPD officers smelled marijuana emanating from the Residence on June 6, 2020. The

Sixth Circuit has indicated that it “may be true” the smell of marijuana standing alone supports

probable cause to search a home. United States v. Elkins, 300 F.3d 638, 659 (6th Cir. 2002); United

States v. Yarbrough, 272 F. App’x 438, 443 (6th Cir. 2007) (same). As one district court recently

pointed out, “[t]he Sixth Circuit is not alone in that conclusion” and a “majority of courts are in

accord, holding the same.” United States v. Vaughn, 429 F. Supp. 3d 499, 535 (E.D. Tenn. 2019)

(citing United States v. Correa, 347 F. App’x 541, 545 (11th Cir. 2009) (“The marijuana the agents

smelled emanating from inside the houses provided probable cause to request and to issue the

search warrants”); United States v. Garcia-Zambrano, 530 F.3d 1249, 1260 (10th Cir. 2008)




   Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 4 of 20 PageID #: 220
(holding “frequent observations of the smell of burning marijuana coming from Defendant's

apartment, verified on four separate occasions by a trained police officer . . . was sufficient to

support a finding of probable cause” to issue a warrant); United States v. Tobin, 923 F.2d 1506,

1512 (11th Cir. 1991) (“There is no doubt that the agent’s suspicions rose to the level of probable

cause when, as the door stood open, he detected what he knew from his law enforcement

experience to be the odor of marijuana.”); United States v. McKeever, 906 F.2d 129, 132 (5th Cir.

1990) (“Distinctive odors, detected by those qualified to know them, may alone establish probable

cause” for a search warrant); State v. Watts, 801 N.W.2d 845, 854 (Iowa 2011) (holding the smell

of marijuana in an apartment hallway which became “overpowering” after defendant opened his

apartment door “provided probable cause for issuance of the warrant”); Gompf v. State, 120 P.3d

980, 986 (Wyo. 2005) (holding the smell of marijuana while lawfully inside a home in a common

area supported “probable cause to justify the issuance of the search warrant”); State v. Beeken, 585

N.W.2d 885, 873 (Neb.1998) (holding “the smell of burning marijuana by a qualified person”

supports probable cause to obtain a warrant); State v. Rein, 923 P.2d 639, 640 (Or. 1996) (holding,

after excising unlawfully obtained evidence from affidavit, the smell of marijuana standing alone

was sufficient evidence to support probable cause); State v. Arpin, 448 A.2d 1334, 1340 (Conn.

1982) (holding the smell of marijuana emanating from packages delivered to a home supported

probable cause to issue a warrant); United States v. Kerr, 876 F.2d 1440, 1444 (9th Cir. 1989)

(“By far the most incriminating piece of evidence was the odor of marijuana emanating from

[defendant’s] premises.”)).

       Even so, Detective Hale did not rely solely upon the smell of marijuana emanating from

the Residence to support probable cause. He also relied upon the fact that a trash pull conducted

two days prior to the issuance of the warrant revealed a marijuana stem and a letter containing the




   Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 5 of 20 PageID #: 221
address of the Residence.1 In the Sixth Circuit, it is well established that drugs, even trace amounts

of drugs, recovered from a trash pull establishes probable cause to search a home when combined

with other evidence of the resident’s involvement in drug crimes. United States v. Abernathy, 843

F.3d 243, 251-52 (6th Cir. 2016). Defendant argues that the evidence found in the trash pull does

not support probable cause, relying heavily on the fact that only a single marijuana stem was

discovered. It is true that the Sixth Circuit has before noted in an unpublished opinion that the

presence of a single marijuana stem in a defendant’s trash was “probably insufficient to establish

probable cause.” United States v. Harris, 6 F. App’x 304, 307 (6th Cir. 2001). However, the court

eventually concluded that the marijuana stem corroborated earlier information that defendant was

involved in drug activity. Id.

         Here, while the marijuana stem considered in isolation, and perhaps even the officers’ smell

of marijuana emanating from the Residence considered in insolation, may not give rise to probable

cause, the Court is to view the facts of the search warrant affidavit in totality. See Christian, 925

F.3d at 311. Viewed in combination, the multiple officers’ smell of marijuana originating from the

Residence, and the trash pull revealing a marijuana stem with a letter containing the address of the

Residence give rise to a finding of probable cause. Thus, based on the totality of circumstances,

the Court finds that these facts in combination demonstrate a “probability or substantial chance of

criminal activity” in the Residence. Christian, 925 F.3d at 311 (“Probable cause is not a high bar

to clear[.]”) (citation omitted).2


1
 In California v. Greenwood, 486 U.S. 35, 39-41 (1988), the Supreme Court held that the Fourth Amendment is not
violated by a warrantless search and seizure of the contents of a person’s trash which has been placed on the street for
collection.
2
  Although not raised by Defendant, the Court notes that the warrant here authorized a search for items usually
constituting evidence of drug trafficking (i.e., bank records, flight records, pictures, computer records and weapons
(Doc. No. 15-6 at 5)), while the warrant affidavit merely constitutes probable cause for simple drug possession, which
is a (misdemeanor) offense in Tennessee. See Tenn. Code Ann. §39-17-418(a). This might seem significant at first




    Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 6 of 20 PageID #: 222
         Defendant essentially argues that the information in the warrant affidavit, particularly the

officers’ smell of marijuana at the Residence, was stale. Defendant contends that

         Police did corroborate that, on June 6, someone was smoking marijuana in the
         townhouse. Since a box fan was being used to blow the smoke outside on June 6,
         there was a suggestion that the owner was not a marijuana smoker and did not want
         the smoke in the house. The trash-pull of June 28 simply served to reconfirm the
         point that marijuana was smoked in the townhouse on June 6 since the police found
         only a single stem that was possibly marijuana, and, although they found mail in
         the same garbage bag, they did not determine the date of the mail. So, they
         confirmed that someone—perhaps even a guest or a temporary occupant—was
         smoking marijuana in the house on June 6[.]

(Doc. No. 15 at 8). The Government argues that “even assuming that some of [the] evidence would

otherwise be stale, it was continually refreshed throughout the month of June 2019 by additional

evidence of drug use at the Residence, culminating with the June 28, 2019 trash pull.” (Doc. No.

17 at 13-14).




glance, since the latter simply is generally not aided by, or requiring of, the rather serious tools and records associated
with the former. However, the Sixth Circuit has explained that this scenario—where the warrant seeks of evidence of
drug trafficking but the affidavit establishes probable cause only as to criminal conduct other than drug trafficking—
does not affect the validity of the warrant, because the affidavit provided the required probable cause (of some crime):

         In finding the affidavit insufficient to establish probable cause for the warrant to issue, reversing the
         district court, the Weaver panel noted that the stated purpose of the search was to find evidence of
         suspected drug dealing; yet the affidavit itself had contained no information about the purchase the
         CI was supposed to have attempted, nor about the quantity of marijuana he observed, nor any other
         facts which would support a belief that drugs were being held in the house for sale. As this court
         observed of Weaver in another case, what was lacking in the Weaver affidavit was any indication
         of probable cause to suspect drug trafficking, the offense for which the warrant was expressly being
         sought. See United States v. Smith, 182 F.3d 473, 480 (6th Cir.1999). But that was not in itself fatal,
         since an affidavit need only provide probable cause to believe a search will uncover evidence of
         some wrongdoing, without need for further specificity. See United States v. Anderson, 923 F.2d 450,
         457 (6th Cir.1991) (holding “that knowledge of the precise crime committed is not necessary to a
         finding of probable cause provided that probable cause exists showing that a crime was committed
         by the defendants”).

United States v. Allen, 211 F.3d 970, 974 (6th Cir. 2000); see also United States v. Abernathy, 843 F.3d 243 (6th Cir.
2016) (“Here therefore, it does not matter whether the Affidavit established probable cause for marijuana possession,
or marijuana trafficking; as long the Affidavit showed a fair probability that marijuana would be found in Defendant's
home, the Warrant was justified.”).




    Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 7 of 20 PageID #: 223
       “Staleness is measured by the circumstances of the case, not by the passage of time alone.”

Sgro v. United States, 287 U.S. 206, 210-11 (1932). The Court looks to four factors to measure

staleness:

       (1) the character of the crime (chance encounter in the night or regenerating
       conspiracy?), (2) the criminal (nomadic or entrenched?), (3) the thing to be seized
       (perishable and easily transferrable or of enduring utility to its holder?), and (4) the
       place to be searched (mere criminal forum of convenience or secure operational
       base?).

United States v. Frechette, 583 F.3d 374, 378 (6th Cir. 2009) (quoting United States v. Abboud,

438 F.3d 554, 572–73 (6th Cir. 2006)). “In the context of drug crimes, information goes stale very

quickly ‘because drugs are usually sold and consumed in a prompt fashion.’” United States v.

Brooks, 594 F.3d 488, 493 (6th Cir. 2010) (quoting Frechette, 583 F.3d at 378). However,

“[e]vidence of ongoing criminal activity will generally defeat a claim of staleness” and “[r]ecent

events can refresh otherwise stale information[.]” United States v. Redmond, 475 F. App’x 603,

610 (6th Cir. 2012); see also United States v. Peterson, No. 19-2278, 2021 WL 53256, at *2 (6th

Cir. Jan. 6, 2021) (“But even if that statement is a stale one, including that evidence in a warrant

affidavit is not fatal when, as here, recent information corroborates the stale information.” (citing

United States v. Thomas, 605 F.3d 300, 310 (6th Cir. 2010))).

       All of the factors weigh in favor of finding that the evidence obtained in the trash pull was

not stale. When law enforcement conducted the trash pull on June 28, 2019, and discovered the

marijuana stem, it was the second time that officers had uncovered evidence of drug usage at the

residence indicating ongoing criminal activity (the first being the detection of the smell of

marijuana); thus, the first factor cuts against Defendant’s requested finding of staleness. The Court

rejects Defendant’s unsupported argument that the marijuana stem found on June 28 was merely

a confirmation that people within the Residence were smoking marijuana on June 6, twenty-two




   Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 8 of 20 PageID #: 224
days earlier; the stem’s presence reasonably supports the inference that marijuana was possessed

much nearer to the time of the discovery of the stem. The second factor, regarding the suspect and

whether he or she is “nomadic or entrenched,” clearly cuts against a finding of staleness, as all

alleged drug activity was tied to the Residence, a particular location, and not to a subject appearing

to be “nomadic” rather than “entrenched’ at the Residence. In regard to the third factor, while

evidence of drug crimes becomes stale very quickly, the most recent information (the marijuana

stem found in the trash pull) was not stale, because it was only two days old. See United States v.

Bell, ---F. Supp. 3d---, 2020 WL 7083966, at *5 (W.D. Ky. Dec. 3, 2020) (“the most recent

information [in the warrant affidavit] was two days old, and, standing alone, was not stale” (citing

United States v. Yates, 501 F. App’x 505, 511 (6th Cir. 2012))). The officers’ smell of marijuana

emanating from the Residence on June 6 was revalidated by the more recent information

discovered in the trash pull. Finally, because the information was tied to the Residence, which

properly is considered a “secure operational base” (even if only for the particular “operation” of

possessing a contraband controlled substance), the fourth factor also cuts against Defendant. Thus,

the Court finds that the information in the warrant affidavit was not stale.

       Defendant additionally argues that probable cause is lacking because “the police did not

tie any particular individual to the house through public records, and they did not prove that such

individual had a record of dealing drugs or even simple possession charges.” (Doc. No. 15 at 9).

Defendants argument misses the mark. As the Government points out, the officers were not

required to tie anyone to the residence, as “[s]earch warrants target places, not people.” (Doc. No.

17 at 11 (quoting United States v. Church, 823 F.3d 351, 353 (6th Cir. 2016)). Accordingly, the

Court rejects this argument.




    Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 9 of 20 PageID #: 225
         Now the Court turns to the statements of the “anonymous” source relied upon by the

Government. To support its argument that the affidavit established probable cause, the

Government in its brief relies upon the three separate complaints (on May 3, June 6, and June 17,

2019) regarding drug use at the Residence. (Doc. No. 17 at 18). However, the warrant affidavit

does not include the identity of the source who made the complaints, nor any details about how

the source may have obtained such knowledge. And although the Government refers throughout

its brief to the source as a “neighbor,” the (alleged) fact that source is a neighbor is simply not

included in the warrant affidavit;3 thus, the affidavit cannot be credited with indicating that the

source would be in a position to know something about drug use at the residence because the

source was in physical proximity to the residence.

         In fact, there is simply nothing in the search warrant affidavit that gives the anonymous

source(s) any indicia of credibility or basis for knowledge of the reported information. The Court

does not mean that there was scant indication of credibility or basis of knowledge. The Court

means that there was no indication of credibility or basis of knowledge. Thus, the Court finds that

the reports of the anonymous source(s) are entitled to no weight at all in the probable cause

analysis.4

         In some instances, where a tip to law enforcement is from an anonymous source and no

information exists as to the informant’s reliability, probable cause can still exist if the officer

sufficiently corroborates the tip. See United States v. Brooks, 594 F.3d 488, 493 (6th Cir. 2010)


3
  For his part, Defendant seems to have missed the fact that the affidavit says nothing about any “neighbor,” and he
instead gives the affidavit too much credit by saying that it mentions “a neighbor known to the police.” (Doc. No. 18
at 1-2).
4
  On the other hand, the Court does realize that the affidavit’s recounting of the source reporting does accomplish at
least one thing for affiant; namely, it tends to show something that the officers may wish the Court to realize, i.e., that
they did not target the Residence gratuitously, arbitrarily, or in bad faith. And the Court does not doubt that this is the
case. But that does not mean that the complaints of the source(s) legitimately count towards a showing of (objective)
probable cause, as opposed to (subjective) good faith).



    Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 10 of 20 PageID #: 226
(“[I]n the absence of any indicia of the informants’ reliability, courts insist that the affidavit contain

substantial independent police corroboration.” (internal quotation marks and citations omitted));

Peterson, 2021 WL 53256, at *3 (explaining that the Sixth Circuit has set a “high bar” of “robust

corroboration . . . in the context of warrants based on anonymous tips or confidential informants.”

(citing United States v. Neal, 577 F. App’x 434, 441 (6th Cir. 2014)).

         It could be argued that the officers corroborated the anonymous statements when the

officers attempted to perform a knock and talk, resulting in the observation of the smell of

marijuana, and additionally when the officers conducted a trash pull to search for evidence of drug

use. See United States v. Willis, No. 1:17CR474, 2018 WL 637463, at *5 (N.D. Ohio Jan. 31, 2018)

(trash pull discovering drugs after anonymous tip’s statement corroborated the anonymous

source’s statement). However, the Court questions whether these steps taken by law enforcement

amounts to the “robust corroboration” that is required to corroborate an anonymous source’s tip.

Peterson, 2020 WL 53256, at *3. The Court need not answer this question, however, because even

giving no weight to the statements from an anonymous source, the Court’s above probable cause

analysis and conclusion based on information excluding the source’s complaints is unaffected.

         Therefore, the Court finds that the warrant affidavit established probable cause to search

the Residence, based on (and only on) a combination of the smell of marijuana emanating from

the Residence and the marijuana stem recovered in the trash pull.5




5
  The Government also argues alternatively that the good-faith exception also applies to the warrant affidavit. The
Court need not reach this issue (one that provides a potential alternative basis for upholding the validity of the warrant),
because the Court has found that probable cause exists. And just as a court generally should refrain from resolving a
constitutional question when a case can be deciding without resolving it, see Escambia Cty., Fla. v. McMillan, 466
U.S. 48, 51 (1984) (“It is a well established principle governing the prudent exercise of this Court’s jurisdiction that
normally the Court will not decide a constitutional question if there is some other ground upon which to dispose of
the case.”), the Court here is hesitant to decide the constitutional question of the applicability of the good-faith
exception when the motion can be disposed of on other grounds (here, the existence of probable cause).



    Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 11 of 20 PageID #: 227
         II. Franks Hearing

         Defendant argues that he is entitled to a Franks hearing because Detective Hale engaged

in “deliberate falsehood” or “reckless disregard for the truth” when drafting the warrant affidavit.

(Doc. No. 15 at 5 (citing Franks v. Delaware, 438 U.S. 154, 171 (1978)).

         A defendant is entitled to a Franks hearing if he: 1) “makes a substantial preliminary

showing that the affiant knowingly and intentionally, or with reckless disregard for the truth,

included a false statement or material omission in the affidavit”; and 2) “proves that the false

statement or material omission is necessary to the probable cause finding in the affidavit.” United

States v. Rose, 714 F.3d 362, 370 (6th Cir. 2013). Warrant affidavits “carry with them ‘a

presumption of validity,’” and so the challenger’s attack “must be more than conclusory.” United

States v. Stuart, 507 F.3d 391, 396 (6th Cir. 2007) (quoting Franks, 438 U.S. at 171). Therefore,

a defendant who challenges the veracity of statements made in a sworn affidavit that formed the

basis for a warrant bears a “heavy burden.” United States v. Bennett, 905 F.2d 931, 934 (6th Cir.

1990).

         The defendant must identify specific false statements and then “accompany his allegations

with an offer of proof,” usually in the form of supporting affidavits. Bennett, 905 F.2d at 934.

Moreover, “[t]he movant must also show that the allegedly false statements were necessary for the

magistrate’s determination of probable cause.” United States v. Mastromatteo, 538 F.3d 535, 545

(6th Cir. 2008) (emphasis in original). Thus, “if, when material that is the subject of the alleged

falsity or reckless disregard is set to one side, there remains sufficient content in the warrant

affidavit to support a finding of probable cause, no hearing is required.” Id. (quoting Franks, 438

U.S. at 171–72).




   Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 12 of 20 PageID #: 228
       The Sixth Circuit has “repeatedly held that there is a higher bar for obtaining a Franks

hearing for an allegedly material omission as opposed to an allegedly false affirmative statement.”

United States v. Fowler, 535 F.3d 408, 415–16 (6th Cir. 2008). This higher standard is based on

the “potential for endless rounds of Franks hearings due to potentially endless conjecture about

investigative leads, fragments of information, or other matter that might, if included, have

redounded to defendant’s benefit.” Id. (internal quotation marks and citation omitted). Thus,

“Franks is generally ‘inapplicable to the omission of disputed facts, except in the very rare case

where the defendant makes a strong preliminary showing that the affiant with an intention to

mislead excluded critical information from the affidavit.’” United States v. Shaffer, 238 F. Supp.

3d 913, 918 (E.D. Ky. 2017), aff’d, No. 17-6492, 2019 WL 2929932 (6th Cir. July 8, 2019)

(quoting Mays v. City of Dayton, 134 F.3d 809, 816 (6th Cir. 1998)). “If the defendant does succeed

in making a preliminary showing . . . the court must then consider the affidavit including the

omitted portions and determine whether probable cause still exists.” United States v. Carpenter,

360 F.3d 591, 597 (6th Cir. 2004).

       i. Alleged False Statements

       Defendant argues that he is entitled to a Franks hearing because Detective Hale made

material misstatements in the warrant affidavit.

Statement 1: Description of Drug Complaint Coming from an Anonymous Source

       In the warrant affidavit, Detective Hale stated that the detectives conducted a trash pull on

June 28, 2019 after “receiving information from an anonymous source that narcotics were being

used and sold” from the Residence. (Doc. No. 15-6). Defendant attacks this statement as false

because “[t]he affiant’s statement that complaints were ‘anonymous,’ when in fact all of the

complaints came from Covington [(the neighbor)]” and Defendant contends that by using the term




   Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 13 of 20 PageID #: 229
“anonymous” Detective Hale implied that the information in the warrant could have come from

several different sources, not just one person. (Doc. No. 15 at 3).

        In response, the Government first argues that MNPD received drug-related complaints

about the Residence from several sources, including an anonymous source on May 30, 2019, so

even if Detective Hale implied what Defendant claims he implied, that implication would be

correct. (Doc. No. 17 at 6). Second, the Government argues that even assuming Detective Hale

was referring to Ms. Covington through use of the term “anonymous source,” such use of the term

“anonymous” rather than specifying the identity of the source as Ms. Covington does not affect

the probable cause analysis as identifying the source as “anonymous” actually weakens the indicia

of probable cause in the warrant affidavit. (Id.).

        The Court agrees with the Government on the second point.6 Even if the Court were to

excise the statement of the “anonymous source”, Defendant would not be entitled to a Franks

hearing, because the statement does not pass part two of the Franks test: Defendant must “prove[]

that the false statement or material omission is necessary to the probable cause finding in the

affidavit.” Rose, 714 F.3d at 370; United States v. Green, 572 F. App’x 438, 441 (6th Cir. 2014)

(explaining that the defendant has the heavy burden of demonstrating that “the allegedly false

statement[s] [were] necessary to the finding of probable cause.’”).

        As discussed in further detail above, the Court gives little weight to the statement of an

anonymous source in an affidavit where the affidavit does not divulge the anonymous source’s

basis of knowledge, reliability, or veracity. See Navarette v. California, 572 U.S. 393, 397 (2014)




6
  In regard to the Government’s first point, the Court agrees with Defendant that there is nothing in the record (and
certainly nothing in the affidavit) to support the Government’s assertion that the source of the May 30 complaint was
anonymous, rather than a known person (be it Ms. Covington or otherwise). (See Doc. No. 18 at 9). Likewise, contrary
to the Government’s suggestion, there is nothing in the record to suggest that the quoted reference to an “anonymous
source” was a reference to the source of the May 30 complaint rather than the source of later complaints.



    Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 14 of 20 PageID #: 230
(stating that an “anonymous tipster’s veracity is by hypothesis largely unknown or unknowable”)

(citations and internal quotations omitted). And as also described above, considering the affidavit

in its totality, the statement of the anonymous source was not necessary to a finding of probable

cause. In fact, in his Reply, Defendant concedes that “[t]he government is correct that if, even after

making the redactions proposed by [Defendant], the warrant affidavit nonetheless establishes

probable cause to think marijuana was in the townhouse on June 30, 2019, then a Franks hearing

would be unnecessary and his motion would fail.” (Doc. No. 18 at 1). As noted above, the Court

simply is not considering the source information mentioned in the affidavit in determining whether

the affidavit sets forth probable cause. Because Defendant has failed to make a “substantial

preliminary showing” that this specific alleged falsity would have affected the determination of

probable cause, his motion for a Franks hearing is denied to the extent made on this particular

basis.

Statement 2: Description of Occupants of the Residence Selling Narcotics

         In the warrant affidavit, Detective Hale averred that the anonymous source “stated the

individuals inside the Residence are selling narcotics.” Defendant maintains that this statement is

materially false because Ms. Covington now maintains that she complained to MNPD that the

occupants of the Residence were using narcotics, not selling narcotics. (Doc. No. 15-4).

         The Government contends that Ms. Covington in fact did tell Detective McClain that the

occupants of the Residence were selling drugs, and this is supported by Detective McClain’s

contemporaneous written account of that conversation, and his sworn affidavit submitted in

response to the instant Motion (as opposed to his warrant affidavit). (Doc. No. 17 at 7 (citing Doc.

No. 17-5, Doc. No. 17-7). Thus, the Government maintains that Defendant has not met his burden

to show that the statement in the warrant affidavit is false. The Government also argues that even




   Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 15 of 20 PageID #: 231
if the Court were to find that Detective Hale’s statement was somehow misleading, it was not

necessary to support a finding of probable cause. (Id.).

         At this stage, the Court cannot determine the credibility issue presented here: whether (as

the Government claims, with support) Ms. Covington indeed told the detective(s) that the

occupants of the residence were selling drugs. But this does not mean that Defendant is entitled to

a Franks hearing, because for the same reasons stated above, the anonymous source’s statement

that the individuals within the house were selling narcotics, in the Court’s view, is not necessary

to a finding of probable cause and in fact was not even considered by the Court in assessing

whether the warrant set forth probable cause. Thus, because has failed to make a “substantial

preliminary showing” that this specific alleged falsity would have affected the determination of

probable cause, his motion for a Franks hearing is denied to the extent made on this particular

basis.

Statement 3: The Date of the Anonymous Source’s Complaint

         In the warrant affidavit, Detective Hale stated, “On 6/28/2019, detectives conducted a trash

pull at 723 Lake Terrace Drive after receiving information from an anonymous source that

narcotics were being used and sold from the location.” (Ex. 6, Warrant Aff. at 3 (italics added).)

Defendant argues that the italicized phrase suggests that police received the “information” on June

28 and, later that same day, they did the trash pull. But Defendant contends that the last complaint

actually occurred on June 16 or 17. (Doc. No. 15-3 at 23).

         In response, the Government argues that “the statement was nothing more than surplusage”

that does not amount to a false statement. (Doc. No. 17 at 7). Setting aside the (colorable) claim

that the statement was surplusage, the Court agrees that the statement is not false. The statement

Defendant attacks does not explicitly indicate that the information was received from the




   Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 16 of 20 PageID #: 232
anonymous source on the same day the trash pull occurred. The language merely says that the trash

pull was conducted “after” (without saying how long after) such information was received by the

anonymous source. Accordingly, as the statement simply does not say (or even imply) what

Defendant contends it suggests, the statement is not false in letter or spirit. Additionally, for the

reasons articulated above, because of the lack of weight the Court gives any statement from the

anonymous source, even if the statement were false, it would not change the Court’s probable

cause analysis. Accordingly, a Franks hearing is denied to the extent made on this basis.

Statement 4: Boilerplate Language

        Defendant also attacks the “boilerplate assertions about violators of drug laws.” (Doc. No.

15 at 8). Defendant offers as an example the boilerplate assertion that the kind of people “about

whom Covington had complained”—meaning, apparently drug traffickers generally—“often

attempt to legitimize profits from the sale of drugs and other criminal activities” by, e.g.,

“establish[ing] . . . phony or ‘shell’ corporations.” (Doc. No. 15 at 5, 6 (quoting 15-6 at 7)). The

Sixth Circuit has rejected similar “boilerplate” arguments “[a]s long as there is sufficient

information to provide probable cause for the search.” Green, 572 F. App’x at 441-42; see also

United States v. Moore, 661 F.3d 309, 312 (6th Cir. 2011) (upholding a largely boilerplate search-

warrant affidavit where an unnamed confidential informant had witnessed the defendant engaging

in drug transactions). The court explained that officers’ recycling of “boilerplate language . . . does

not necessarily mean that those officers knowingly, intentionally, or recklessly included false

statements” in a warrant affidavit. Green, 572 F. App’x at 441-42. This makes sense, inasmuch as

typically the main gripe (which the Court certainly understands) with boilerplate language is less

that it is false than that it overly general and thus not necessarily probative in (or even applicable

at all to) the situation at hand.




   Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 17 of 20 PageID #: 233
       Here, the Court has not even relied upon the boilerplate assertions. As noted above, the

Court has found not that the affidavit set forth probable cause of drug trafficking—which is the

criminal activity to which such language relates—but rather than it set forth probable cause of

simple possession of marijuana, to which such language does not relate. Defendant has simply not

met his burden to demonstrate that the boilerplate assertions were necessary to a finding of

probable cause; plainly, they were not. Additionally, as discussed, Franks requires a defendant to

“point to specific false statements” and then “accompany his allegations with an offer of proof.”

United States v. Cummins, 912 F.2d 98, 101, 103 (6th Cir. 1990). Defendant has done nothing to

demonstrate that the boilerplate language present in the warrant affidavit is false. Therefore, his

motion for a Franks hearing is denied to the extent made on this particular basis.

       ii. Omissions

       Defendant argues that he is entitled to a Franks hearing because the following omissions

from the warrant affidavit were materially misleading:

       1. The omission that the surveillance of the townhouse that failed to turn up any
          sign of suspicious activity.

       2. The omission that the supposed suspect, Defendant, had no criminal record
          except for once driving without a license.

       3. The omission that Defendant had no evident long-term tie to the residence, and
          even the recovered mail was not linked to her.

       As discussed above, “Franks is generally ‘inapplicable to the omission of disputed facts,

except in the very rare case where the defendant makes a strong preliminary showing that the

affiant with an intention to mislead excluded critical information from the affidavit.’” Shaffer, 238

F. Supp. 3d at 918. Here, Defendant is far from making that showing. It was simply not misleading

for Detective Hale to omit the information that surveillance of the townhouse failed to turn up any

signs of suspicious activity. There is no reason to believe that such surveillance was so extensive



   Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 18 of 20 PageID #: 234
that negative results from the surveillance would tend to suggest the absence of criminal activity.

To hold otherwise would essentially require law enforcement to disclose in a warrant affidavit

nearly every investigative method used, even if such method did not reveal relevant evidence, to

pass muster under Franks. The Court declines to imply that if nothing is detected from surveillance

that, for example, lasts for a few hours on a couple of days, that is materially probative of whether

criminal activity might be occurring at the location at other times. And negative results from

surveillance here clearly does not suggest the absence of the crime for which the Court has found

probable cause: simple possession of marijuana. Such a crime could have occurred inside the

Residence (using marijuana brought unseen into the Residence), outside of the vision of law

enforcement, no matter how thorough surveillance was on the Residence.

       Additionally, it was not misleading for Detective Hale to omit the information about

Defendant’s (lack of) criminal history, or that Defendant had no long-term ties to the residence,

because the affidavit did not inform the magistrate judge otherwise, or include information that

would lead a magistrate judge to assume such things. Stated another way, these omissions are

simply not critical omissions, because the warrant affidavit did not claim that Defendant had a

criminal history, or that Defendant had any long-term ties to the Residence. Indeed, the affidavit

was concerned with establishing probable cause as to the Residence, not as to Defendant. And in

any event, a person’s lack of criminal history is not very probative of whether they are committing

the misdemeanor crime of simple possession of marijuana. Therefore, Defendant has failed to

make a strong preliminary showing that Detective Hale, with an intention to mislead, excluded

critical information from the affidavit. Therefore, a Franks hearing on the basis of the omissions

will be denied.




   Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 19 of 20 PageID #: 235
                                         CONCLUSION
       The Court well understands that the warrant affidavit in this case was not a model of

thoroughness or clarity. If affiants want their affidavits to withstand constitutional challenges in

federal court they would be prudent to err on the side of additional information and clarity.

Nevertheless, the affidavit here was sufficient to clear the not-so-high bar of probable cause as to

simple possession of marijuana, even excluding the source information and other statements

Defendant asserts are objectionable.

       For the above-mentioned reasons, Defendant’s Motion to Suppress is DENIED.

       An appropriate Order will be entered.


                                                     ___________________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




   Case 3:20-cr-00054 Document 19 Filed 01/27/21 Page 20 of 20 PageID #: 236
